           Case 1:21-cv-11457-GAO Document 1 Filed 09/07/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


                                 )
SHIRLEY A. GOODE AND SEAN GOODE, )
                                 )
     Plaintiff,                  )
                                 )
     v.                          )                     C.A. No.
                                 )
DANIEL SMITH and CITY OF BOSTON  )
                                 )
     Defendants.                 )
                                 )

                              NOTICE OF REMOVAL

      Pursuant to 28 U.S.C.A. §§1331, 1441 and 1446, defendant City of Boston files

this Notice of Removal of the above-captioned case from the Superior Court

Department of the Trial Court of the Commonwealth of Massachusetts, Suffolk

County, to the United States District Court for the District of Massachusetts. In

support of this notice of removal, the City states as follows:

                CASE BACKGROUND AND GROUNDS FOR REMOVAL

      1.      On July 2, 2021, the plaintiffs commenced a civil action in the Suffolk

Superior Court against the Defendants, styled Goode, Shirley et al. vs. City of

Boston et al., Civil Action. No. 2184CV01507 (the “State Court Action”). Plaintiffs’

complaint asserts five (5) counts against two defendants – the City of Boston and co-

defendant officer Daniel Smith.

      2.      Plaintiffs’ first count asserts a federal claim against Daniel Smith for

under 42 U.S.C. § 1983.
            Case 1:21-cv-11457-GAO Document 1 Filed 09/07/21 Page 2 of 3




       3.      Plaintiffs also assert a state statutory claim (under M.G.L. c. 272 §

85A) and a common law claim of intentional infliction of emotional distress against

Daniel Smith, along with claims of negligence and negligent infliction of emotional

distress against the City.

       4.      As required by 28 U.S.C. §1446(a), attached as Exhibit A are copies of

all process, pleadings and orders served upon the City in the State Court Action. The Notice of

Removal is timely. Service of Plaintiff’s complaint was made on the City on

September 2, 2021. This Notice of Removal was filed prior to the expiration of 30

days from the date of service. See 28 U.S.C. §1446(b)(1); Murphy Bros., Inc. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999).

       5.      This Court has federal question subject matter jurisdiction over this

matter pursuant to 28 U.S.C. § 1331 as the civil action arises under Chapter 42 of

the United States Code.

       6.      Venue in proper in this Court pursuant to 28 U.S.C.A. §1441(a) because

the State Court Action is pending in Massachusetts.

       7.      All defendants who are known to have been served, have consented, as

required by 28 U.S.C. 1446(b)(2)(A), to the removal of this action to the United States

District Court for the District of Massachusetts.

       8.      This Notice of Removal has been served on Plaintiff’s counsel. A Notice

of Filing of Notice of Removal (attached as Exhibit B) will be filed in the Suffolk

Superior Court upon filing of this Notice of Removal.

       WHEREFORE, the City hereby removes the above-captioned case from the



                                              2
         Case 1:21-cv-11457-GAO Document 1 Filed 09/07/21 Page 3 of 3




Superior Court Department of the Trial Court for the Commonwealth of

Massachusetts (Suffolk) and requests that further proceedings be conducted in this

Court as provided by law.


Date: September 7, 2021                    Respectfully submitted,

                                           CITY OF BOSTON,

                                           By its attorneys:

                                           Henry C. Luthin

                                           Corporation Counsel

                                           /s/ Nieve Anjomi
                                           Nieve Anjomi (BBO#651212)
                                           Senior Assistant Corporation Counsel
                                           City of Boston Law Department
                                           City Hall, Room 615
                                           Boston, MA 02201
                                           (617) 635-4098
                                           nieve.anjomi@boston.gov

                               Certificate of Service

       I, Nieve Anjomi, hereby certify that on September 7, 2021, a true and correct
copy of this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, as well as by
email to counsel for the Plaintiffs, Daryl Abbas.

                                        /s/ Nieve Anjomi
                                        Nieve Anjomi




                                          3
